Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Application serial no. 16/622,373 is being allowed since the closet prior art of record to Hocum et al (US 2013/0191097) fails to teach or fairly suggest a device for determining a dose of an erythropoiesis-stimulating agent to administer to a patient comprising a special-purpose computer which is specifically programmed to perform various steps of an algorithm comprising obtaining a predetermined target hemoglobin concentration, obtaining a first hemoglobin concentration and a first dose of an erythropoiesis-stimulating agent in a stable state in which a hemoglobin concentration is stable at the first hemoglobin concentration when repeatedly administering the first dose a plurality of times over a first time period of three or more months, and calculating a second constant dose of the erythropoiesis-stimulating agent based on a predetermined correlation calculated by the computer, wherein the predetermined correlation is based on a first relational expression between the first hemoglobin concentration and the first dose in the stable state and a second relational expression between the target hemoglobin concentration and the second constant dose in a state in which the hemoglobin concentration is stable at the target hemoglobin concentration when repeatedly administering the second constant dose over a second time period of three or more months. Claim 15 is patent eligible under 35 USC 101 since it is directed to a statutory special-purpose computer comprising a CPU, a ROM and a RAM, wherein the computer is programmed to perform the specific algorithm recited in claims 15 and 4-14. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        June 2, 2022